Citation Nr: 1338535	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  13-19 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 2011.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

By way of August 2013 written correspondence from the Veteran and his representative, prior to promulgation of a decision, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for asthma have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2012) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

By correspondences from the Veteran and his representative dated in August 2013, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal regarding his claim to establish service connection for asthma.  Thus, the Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the issue of entitlement to service connection for asthma.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to entitlement to service connection for asthma is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


